Citation Nr: 0415262	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder, left arm and both legs, claimed as secondary 
to service-connected disabilities.

2.  Entitlement to an increased rating for post traumatic 
arthritis of the transverse process at L4-L5, currently rated 
as 40 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right anterior ramus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  In March 2004, a hearing was held at 
the RO before the undersigned acting Veterans Law Judge.

The Board has found that additional procedural and 
evidentiary development is required with respect to each of 
the issues on appeal.  Therefore, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Regarding the claim for a higher rating for the veteran's 
disorder of the lumbar spine, the Board notes that there has 
been a change in the rating criteria which pertain to 
disorders of the spine.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with intervertebral disc syndrome.  67 Fed. Reg. 
54345-54349 (August 22, 2002).   The Board also notes that 
for spine disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC7-2003.  The Board 
notes that the RO has not yet applied the new criteria, and 
has not notified the veteran of the criteria so as to allow 
him to present arguments as to why a higher rating might be 
warranted under the new criteria.  

The Board also finds that another VA examination is required 
for proper evaluation of the claims.  A new examination would 
allow an opportunity to obtain information necessary for 
evaluating the spine disorder under the new rating criteria.  
In addition, the Board notes that the examination previously 
conducted by VA in October 2002 does not contain all 
information necessary to evaluate either the service-
connected lumbar spine disorder or the fracture of the ramus 
as the report does not contain assessments regarding 
weakness, flare-ups, and other relevant factors.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board also 
notes that another examination would offer an opportunity to 
obtain an opinion regarding whether the veteran has arthritis 
of the left shoulder, left arm, and both legs which was 
caused or aggravated by his service-connected disabilities.  

Finally, the Board notes that there are additional relevant 
medical records which have not been obtained.  During the 
hearing, the veteran testified that he had been prescribed 
pain medication by a VA physician.  Records of such VA 
treatment are not contained in the claims file.  Efforts to 
obtain such records should be accomplished.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  


Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following 
development:

1.  The RO should attempt to obtain the 
veteran's recent treatment records 
associated with the treatment of the 
claimed disabilities, including all VA 
treatment records.  In this regard, 
treatment reports from Dr. Davison and 
Dr. Chan should be obtained.  The veteran 
should be requested to supply the names 
and addresses of all health care 
providers who treated him for the claimed 
disorders.  For all records maintained by 
a federal department or agency, such as 
any VA treatment records, the VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disabilities of the lumbar spine and 
fracture of the ramus.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected disorders in 
detail.  The examiner should state the 
range of motion of the veteran's hips, 
back and spine, in degrees, noting the 
normal range of motion.  All findings 
necessary to evaluate the veteran's spine 
disorder under the revised Diagnostic 
Code 5293 for rating intervertebral disc 
syndrome, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  The 
examiner should identify the limitations 
on activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
areas exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disabilities.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  The examiner should also 
offer an opinion regarding whether the 
veteran has arthritis of the left 
shoulder, left arm and legs.  For any 
such arthritis found, the examiner should 
offer an opinion as to whether the 
arthritis was caused or aggravated by one 
or both of the service-connected 
disabilities.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  
Specifically, the RO should readjudicate 
the veteran's claim for a higher rating 
for his lumbar spine disorder under the 
revised Diagnostic Code 5293, as well as 
the new General Rating Formula for 
Diseases and Injuries of the Spine.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




